         Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,
                                                                   Crim. No. 19-1610 MV-4
       v.

KARL THOMPSON,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on the following Motions in Limine by the United

States and Defendant Karl Thompson: (1) United States’ Opposed Motion in Limine to Prohibit

Discussion of Sentencing or Punishment at Trial [Doc. 191] (“Sentencing MIL”); (2) Defendant’s

Unopposed Motion in Limine to Exclude Hearsay [Doc. 221] (“Hearsay MIL”); (3) Defendant’s

Unopposed Motion in Limine to Exclude Testimony of Bruce Wilson [Doc. 224] (“Bruce Wilson

MIL”); and (4) Defendant’s Unopposed Motion in Limine to Allow Jurors During Voir Dire and

Witnesses While They Testify to Remove Face Masks [Doc. 227] (“Face Mask MIL”). Mr.

Thompson responded in opposition to the Sentencing MIL [Doc. 213] and the government filed a

Reply [Doc. 233]. The government filed a Notice of Position in response to the Hearsay MIL,

Bruce Wilson MIL, and Face Mask MIL [Doc. 248] stating that it did not object to the relief sought

in these motions. Having carefully considered the Motions, relevant law, and being otherwise

fully informed, the Court will GRANT the Sentencing MIL, GRANT the Hearsay MIL, GRANT

the Bruce Wilson MIL, and GRANT IN PART the Face Mask MIL.

                                       BACKGROUND

       On April 18, 2019, four individuals allegedly robbed a Mustang convenience store of liquor



                                                1
            Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 2 of 11




items. Doc. 221 at 1. On June 12, 2019, a federal grand jury returned an indictment charging Karl

Thompson and three others with one count of Interference with Interstate Commerce by Robbery

and Violence, in violation of 18 U.S.C. §§ 1951(a) and 2, and one count of Using, Carrying,

Brandishing, and Discharging a Firearm During and in Relation to a Crime of Violence, in

violation of 18 U.S.C. §§ 924(c) and 2. Doc. 13. Mr. Thompson’s codefendants are Julian C.

Silversmith, Aurelius Jamal Eddie, and Kevin Marquez. Id.

           In December 2019, Mr. Thompson pled guilty to an information [Doc. 82] charging him

with one count of Interference with Interstate Commerce by Robbery and Violence, in violation

of 18 U.S.C. §§ 1951(a) and 2, and one count of Using and Carrying a Firearm During and in

Relation to a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(i), pursuant to Rule

11(c)(1)(C) of the Federal Rules of Criminal Procedure. Doc. 85. However, on March 10, 2021,

this Court rejected the plea agreement and Mr. Thompson elected to withdraw his guilty plea and

proceed to trial. Doc. 173. On April 22, 2021, a federal grand jury returned a superseding

indictment charging Mr. Thompson with the same offenses as the first indictment and an additional

charge of Conspiracy to Interfere with Interstate Commerce by Robbery and Violence, in violation

of 18 U.S.C. § 1951(a). Doc. 196. In April 2021, the parties began filing a series of motions in

limine to address certain issues prior to trial.

                                            DISCUSSION

      I.      The Sentencing Motion in Limine

           The United States’ Sentencing MIL requests that the Court exclude evidence related to the

sentence that might be imposed if Mr. Thompson is convicted of the offenses charged. Doc. 191

at 1. The government notes that the Tenth Circuit has developed a bright line rule that “[u]nless a

statute specifically requires jury participation in determining punishment, the jury shall not be



                                                   2
         Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 3 of 11




informed of the possible penalties.” Id. at 2 (citing United States v. Parrish, 925 F.2d 1293, 1299

(10th Cir. 1991), abrogated on other grounds by United States v. Wacker, 72 F.3d 1453 (10th Cir.

1995)). The government argues that allowing discussion of possible penalties would contradict

the jury instructions regularly given by this Court. Id. at 3-4 (citing Tenth Circuit Pattern Jury

Instructions 1.04 at 9 (“It is also your duty to base your verdict solely upon the evidence, without

prejudice or sympathy.”) and 1.20 at 34 (“If you find the defendant guilty, it will be my duty to

decide what the punishment will be. You should not discuss or consider the possible punishment

in any way while deciding your verdict.”). Because the Supreme Court has held that “[t]he jury

has no sentencing function and should reach its verdict without regard to what sentence might be

imposed,” the government asserts that the parties should be precluded from making references to

potential sentences. Id. (citing Rogers v. United States, 422 U.S. 35, 40 (1975)).

        In response, Mr. Thompson recognizes that the Tenth Circuit and Supreme Court precedent

prevents introduction of evidence of the potential penalties that he faces if convicted. Doc. 213 at

2. He notes, however, that the Supreme Court’s recent Sixth Amendment jurisprudence requires

that this precedent be reevaluated. Id. He argues that when the Sixth Amendment was drafted, it

contemplated that juries would consider punitive consequences in reaching their verdict, and that

recent decisions “cast considerable doubt on the prohibition of the disclosure of possible penalties

evidence to the jury.” Id. at 3-4. Mr. Thompson requests that the Court reconsider the prohibition

on the presentation of possible penalties and allow such evidence to be presented to the jury. Id.

at 8.   This theoretical argument clearly contravenes existing—and controlling—precedent,

however, and thus is unpersuasive.

        Not only is the presentation of evidence of possible sentences to a jury prejudicial, but the

Tenth Circuit has mandated that a jury is obligated to “reach its verdict without regard to what



                                                 3
            Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 4 of 11




sentence might be imposed.” United States v. Greer, 620 F.2d 1383, 1384–85 (10th Cir. 1980)

(citing Rogers, 422 U.S. at 40). Unless there is an explicit statutory requirement that the jury

participate in the sentencing decision, “nothing is left ‘for jury determination beyond the guilt or

innocence of an accused.’” Id. (quoting Chapman v. United States, 443 F.2d 917, 920 (10th Cir.

1971)); see also Parrish, 925 F.2d at 1299 (“Unless a statute specifically requires jury participation

in determining punishment, the jury shall not be informed of the possible penalties.”).

Accordingly, the Tenth Circuit has specifically held that “it is improper to inform the jury of the

defendant’s possible punishment.” United States v. Jones, 933 F.2d 807, 811 (10th Cir. 1991).

Furthermore, the Tenth Circuit has made clear that “there is no right to jury nullification.” Crease

v. McKune, 189 F.3d 1188 (10th Cir. 1999) (citation omitted). Consistent with this case law, Tenth

Circuit Criminal Pattern Jury Instructions 1.04 and 1.20 direct that the jury’s verdict should be

based “solely upon the evidence, without prejudice or sympathy,” and that the jury should not

discuss or consider the possible punishment when deciding the verdict. Tenth Cir. Crim. Pattern

Jury Instr. 1.04 at 9, 1.20 at 34 (2021 update). Given this controlling authority, the Court is not at

liberty to adopt Mr. Thompson’s theory that an originalist approach to the Sixth Amendment would

establish a right to instruct the jury about possible penalties. Accordingly, the United States’

Sentencing MIL will be granted.

     II.      The Hearsay Motion in Limine

           Mr. Thompson’s Hearsay MIL asks the Court to exclude the introduction of hearsay

statements and irrelevant evidence. Doc. 221. Specifically, as officers investigated the April 18,

2019 robbery of the Mustang convenience store, they interviewed several individuals and gathered

information. Id. at 2. Additionally, during a jailhouse interview, an individual named Bruce

Wilson told officers about statements made by Mr. Thompson’s codefendants (specifically, Mr.



                                                  4
         Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 5 of 11




Silversmith and Mr. Eddie) after the robbery. Id. On April 24, 2019, officers received a crime

stopper tip reporting that Karl Thompson may have been involved in the incident at the Mustang

Store. Id. Finally, law enforcement officers interviewed Mr. Thompson’s mother, who told

officers about statements made by codefendant Kevin Marquez after the alleged robbery. Id. Mr.

Thompson argues that each of these statements cannot be introduced at trial because they are

impermissible hearsay (out-of-court statements offered in evidence to prove the truth of the matter

asserted). Id. (citing Fed. R. Evid. 801(c)). Mr. Thompson also argues that the introduction of

these statements would violate his Sixth Amendment right to confront the witnesses against him

under Crawford v. Washington, 541 U.S. 36 (2004). Id. at 3-4. He accordingly requests that the

Court exclude hearsay statements made by Mr. Silversmith, Mr. Eddie, and Mr. Marquez to Mr.

Wilson and Ms. Thompson, respectively, as inadmissible hearsay. Id. The government is

unopposed to the Hearsay MIL. See Doc. 248. (“The United States does not object to the relief

sought therein.”).

       Hearsay testimony is generally inadmissible. Fed. R. Evid. 802. Under Rule 801(c) of the

Federal Rules of Evidence: “‘Hearsay’ means a statement that: (1) the declarant does not make

while testifying at the current trial or hearing; and (2) a party offers in evidence to prove the truth

of the matter asserted in the statement.” Fed. R. Evid. 801(c). A statement that is otherwise

hearsay, however, may be offered for a permissible purpose other than to prove the truth of the

matter asserted. See United States v. DeLeon, 418 F. Supp. 3d 682, 742 (D.N.M. 2019) (citing

United States v. Caraway, 534 F.3d 1290, 1299 (10th Cir. 2008)). Hearsay is generally unreliable

and untrustworthy. See Chambers v. Mississippi, 410 U.S. 284, 288 (1973) (noting that hearsay is

generally untrustworthy and lacks traditional indicia of reliability); United States v. Lozado, 776

F.3d 1119, 1121 (10th Cir. 2015) (“Hearsay is generally inadmissible as evidence because it is



                                                  5
         Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 6 of 11




considered unreliable.”). Courts use three devices to illuminate inaccuracies in testimony: (1) the

oath; (2) personal presence at trial; and (3) cross examination. See United States v. Baca, No. CR

16-1613 JB, 2018 WL 6602216, at *26 (D.N.M. Dec. 17, 2018) (unreported) (citing Weinstein’s

Federal Evidence § 802.02[2][a], at 802-5)). Courts view hearsay evidence as unreliable because

it is not subject to an oath, personal presence in court, or cross examination. Id.

       The statements that Mr. Thompson asks the Court to exclude also implicate the

Confrontation Clause of the Sixth Amendment. The Confrontation Clause states: “In all criminal

prosecutions, the accused shall enjoy the right ... to be confronted with the witnesses against him.”

U.S. Const. amend. VI. In Crawford, the Supreme Court held that, under the Confrontation Clause,

“[t]estimonial statements of witnesses absent from trial [are admissible] only where the declarant

is unavailable, and only where the defendant has had a prior opportunity to cross-examine.” 541

U.S. at 59. The Tenth Circuit defines a testimonial statement not made during police interrogation

as “a formal declaration made by the declarant that, when objectively considered, indicates that

the primary purpose of the [statement is] to establish or prove past events potentially relevant to

later criminal prosecution.” United States v. Morgan, 748 F.3d 1024, 1038 (10th Cir. 2014)

(internal citation and quotation marks omitted).

       Here, Mr. Thompson objects to (1) statements made by Mr. Silversmith and Mr. Eddie to

Bruce Wilson after the robbery that Mr. Wilson reported to officers during a jailhouse interview;

(2) a crime stopper tip that Mr. Thompson may have been involved in the incident at the Mustang

store; and (3) statements made by Mr. Marquez to Mr. Thompson’s mother after the alleged

robbery. Doc. 221 at 3. Each of these statements is hearsay evidence under Rule 801(c), as they

constitute out-of-court statements offered for the truth of the matter asserted. Fed. R. Evid. 801(c).

Such hearsay statements are generally inadmissible, Fed. R. Evid. 802, and here there is no



                                                   6
           Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 7 of 11




indication that these statements are otherwise admissible though any of the exceptions to the

general hearsay prohibition. See Fed. R. Evid. 803, 804. For these reasons, Mr. Thompson’s

Hearsay MIL will be granted.

    III.       The Bruce Wilson Motion in Limine

        Karl Thompson’s Bruce Wilson MIL asks the Court to exclude the introduction of

testimony by Bruce Wilson as hearsay and irrelevant. Doc. 224. He states that during their

investigation of the April 18, 2019 robbery of the Mustang convenience store, officers conducted

a jailhouse interview with Bruce Wilson. Id. Mr. Wilson was arrested with Mr. Silversmith after

the robbery, but Mr. Thompson asserts that there is no evidence that Mr. Wilson was involved in

the robbery or that he ever spoke with or met Mr. Thompson. Doc. 261 at 2. Mr. Thompson

argues that Mr. Wilson’s statements to the police are hearsay under Rule 801(c) and are irrelevant

because neither Mr. Silversmith nor Mr. Eddie is on trial. Id. at 2. Mr. Thompson also argues that

introducing these statements through Mr. Wilson’s testimony would violate his Sixth Amendment

right to confront the witnesses against him. Id. (citing Crawford, 541 U.S. at 58). The government

is unopposed to the Bruce Wilson MIL. See Doc. 248. (“The United States does not object to the

relief sought therein but reserves its right to call any witness that may become necessary during

rebuttal.”).

        In a supplement to the Bruce Wilson MIL, Mr. Thompson submitted a summary of Bruce

Wilson’s interview with police. Doc. 261. The interview is difficult to follow, as it does not

appear to present events in a linear timeframe. Doc. 261-1. In the interview, Mr. Wilson informed

police that it had been his birthday and so he caught a ride with Mr. Silversmith to celebrate. Doc.

261-1 at 2. Mr. Wilson stated that he woke up in the woods and learned from Mr. Eddie that there

had been an armed robbery. Id. He saw alcohol in the possession of Mr. Silversmith, Mr. Eddie,



                                                 7
          Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 8 of 11




and a “friend of theirs.” Id. Mr. Wilson explained that they picked up liquor that had been stashed

and consumed it in a truck. Id. Mr. Wilson told officers that when he woke up at 8:00 A.M., he

was in the vehicle and was “not aware of the incident” because he was “‘black out’ and too

drunk.” Id.

       As explained in the Court’s discussion of the Hearsay MIL, hearsay testimony is generally

inadmissible unless there is an applicable exception. See supra Section II; Fed. R. Evid. 802, 803,

804. Here, Mr. Thompson objects to testimony from Bruce Wilson regarding statements made by

Mr. Silversmith and Mr. Eddie to him after the robbery. Doc. 224 at 3. The Court ruled above

that such statements constitute hearsay and are inadmissible. Although the government does not

object, it indicated that it reserves its right to call any witness that may become necessary during

rebuttal. Doc. 248. To the extent that this may include Bruce Wilson’s testimony as to this hearsay

evidence, this motion in limine will be granted.

    IV.    The Face Mask Motion in Limine

       Karl Thompson’s Face Mask MIL requests that the Court allow jurors to remove their face

masks during voir dire and witnesses to remove their face masks while they testify. Doc. 227. He

notes that jury selection has been drastically altered since the COVID-19 pandemic began in March

2020. In support of his request, he notes that the ability to observe jurors’ facial expressions and

body language is essential to the intelligent and meaningful exercise of peremptory challenges. Id.

at 2 (citing United States v. Ruiz, 894 F.2d 501, 506 (2d Cir. 1990) (allowing excusal of juror

making “facial expressions” suggesting “that she really did not want to sit”); Barfield v. Orange

County, 911 F.2d 644, 648 (11th Cir. 1990) (holding that hostile facial expressions and body

language are race neutral)). He asks that jurors be provided clear face masks so that counsel can

effectively evaluate each juror’s demeanor during jury selection. Id. Additionally, he argues that



                                                   8
         Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 9 of 11




face mask removal for witnesses while they testify is necessary to his Sixth Amendment right to

physically face those who testify against him. Id. at 3 (citing Crawford, 541 U.S. at 42; Coy v.

Iowa, 487 U.S. 1012, 1017 (1988)). He asserts that the removal of face masks will allow him to

“actually hear” the witness and observe facial expressions, which “are a critical component of

body language and demeanor” and “contribute significantly to the determination of credibility.”

Id. The government is unopposed to the Face Mask MIL. See Doc. 248. (“The United States does

not object to the relief sought therein.”).

        The Court continues to evaluate its response to the spread of COVID-19 in order to balance

the need to assist in the preservation of public safety and health while effectively administering

justice during this period of national emergency.        The Court is following all applicable

Administrative Orders issued in the United States District Court for the District of New Mexico.

On May 18, 2021, Administrative Order 21-MC-00004-17 was issued in accordance with the

Centers for Disease Control and Prevention (“CDC”) guidelines regarding COVID-19 safe

practices for fully vaccinated individuals1 and the New Mexico Department of Health

(“NMDOH”) clarifying Public Health Emergency Order.2 This Administrative Order states that

all persons entering courthouse facilities who are not fully vaccinated are still required to wear a

face mask and socially distance from other individuals. Individuals who are fully vaccinated do

not need to wear a face mask or socially distance from others. The Court will not be inquiring




1
 See CDC, Interim Public Health Recommendations for Fully Vaccinated People (May 13, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html.
2
  See Tracie C. Collins, M.D., Public Health Emergency Order Clarifying that Current Guidance
Documents, Advisories, and Emergency Public Health Orders Remain in Effect; and Amending
Prior Public Health Emergency Orders to Impose County-by-County Restrictions Due to COVID-
19 (May 14, 2021), https://cv.nmhealth.org/wp-content/uploads/2021/05/NCOV-PHO-20210514-
.pdf.
                                                 9
        Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 10 of 11




about the vaccination status of potential jurors and witnesses, but it will inform them that if they

are fully vaccinated then they are not required to wear a face mask.

       The Court agrees with Mr. Thompson that an unimpeded opportunity to cross-examine

adverse witnesses face-to-face and in full view of the jury is core to the Sixth Amendment right of

confrontation. As the Supreme Court explained over 125 years ago:

       The primary object of [this provision] was to prevent depositions or ex parte
       affidavits, such as were sometimes admitted in civil cases, being used against the
       prisoner in lieu of a personal examination and cross-examination of the witness, in
       which the accused has an opportunity, not only of testing the recollection and sifting
       the conscience of the witness, but of compelling him to stand face to face with the
       jury in order that they may look at him, and judge by his demeanor upon the stand
       and the manner in which he gives his testimony whether he is worthy of belief.

Mattox v. United States, 156 U.S. 237, 242-43 (1895) (emphasis added). The Court will require

testifying witnesses who do not remove their masks after being informed that vaccinated

individuals do not need to wear a face mask to replace their face mask with a clear face shield.

This will appropriately strike the balance of minimizing health risks, as the witnesses will be

situated apart from other trial participants on the witness stand, and retaining the full force of Mr.

Thompson’s Sixth Amendment rights.

       However, prospective jurors during voir dire are not separated from one another in the way

that testifying witnesses are. Requiring prospective jurors who have kept their face masks on to

remove their masks will therefore create an unacceptable health risk in light of COVID-19. Unlike

with the Confrontation Clause issue with masked witnesses, the Court is aware of no authority,

nor has Mr. Thompson cited any, holding that the Sixth Amendment right to an impartial jury or

Due Process demand that the defendant have unimpeded visual access to prospective jurors’ facial

expressions during jury selection. See, e.g., United States v. Robertson, No. 17-CR-02949-MV-1,

2020 WL 6701874, at *2 (D.N.M. Nov. 13, 2020). The Court believes that Mr. Thompson’s ability



                                                 10
        Case 1:19-cr-01610-MV Document 264 Filed 06/11/21 Page 11 of 11




to ask questions during voir dire and to see the upper half of prospective jurors’ faces is enough to

satisfy his constitutional rights during jury selection, at least during an ongoing a global pandemic.

       For the foregoing reasons, Mr. Thompson’s Face Mask MIL will be granted in part. The

Court will announce that vaccinated individuals are not required to wear their face masks and will

order testifying witnesses whose face masks remain on to replace their masks with clear face

shields. The Court will not order jurors and prospective jurors who keep their face masks on to

replace their masks with clear face shields.

                                          CONCLUSION

       IT IS THEREFORE ORDERED that the United States’ Motion in Limine to Prohibit

Discussion of Sentencing or Punishment at Trial [Doc. 191] is GRANTED; Mr. Thompson’s

Unopposed Motion in Limine to Exclude Hearsay [Doc. 221] is GRANTED; Mr. Thompson’s

Unopposed Motion in Limine to Exclude Testimony of Bruce Wilson [Doc. 224] is GRANTED;

and Mr. Thompson’s Unopposed Motion in Limine to Allow Jurors During Voir Dire and

Witnesses While They Testify to Remove Face Masks [Doc. 227] is GRANTED IN PART.



ENTERED this 11th day of June 2021.



                                                      _______________________________
                                                      MARTHA VÁZQUEZ
                                                      UNITED STATES DISTRICT JUDGE




                                                 11
